Citation Nr: 9925296	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-41 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Washington, 
DC Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for dental 
trauma.  The RO also denied entitlement to service connection 
for hearing loss.  The veteran filed a timely notice of 
disagreement and substantive appeal.  In a written statement 
dated in April 1999, the veteran withdrew his claim of 
entitlement to service connection for hearing loss.  Thus, 
that issue is no longer before the Board for consideration.  


FINDINGS OF FACT

The veteran has not presented competent medical evidence of a 
dental trauma, wound, or disability during service for which 
compensation may be awarded.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
dental trauma is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service dental records reflect that no abnormalities were 
noted in August 1952.  The veteran's enlistment examination 
is silent for references to the teeth.  A report of medical 
history dated in August 1952 reflects the veteran reported 
that his teeth needed to be fixed.  Upon separation 
examination dated in August 1955, teeth numbers 2, 9, 15, 18, 
and 31 were noted as missing.  Dental records reflect that 
tooth number 9 was replaced by a fixed bridge in 1953.

In an October 1955 rating decision, the RO granted 
entitlement to service connection for teeth numbers 5,7, 9, 
10, 14, 19, and 29.  In an October 1955 letter to the 
veteran, the RO notified him that his request for service-
connected dental treatment must be submitted within one year 
of his date of discharge or release from active service.  

Private dental treatment records dated from September 1989 to 
April 1994 reflect dental treatment involving tooth number 9 
as well as other teeth.  

VA outpatient treatment records dated from September 1993 to 
August 1998 are silent for dental related treatment or 
complaints.  

At his July 1999 hearing before a member of the Board, the 
veteran testified that while stationed in Japan, he went to 
the dentist to have a cavity repaired in tooth number 9.  The 
veteran testified that while the dentist was drilling, the 
drill went through the tooth into the pulp and he felt a 
sharp pain.  The veteran stated the dentist acted like he had 
drilled too far.  (Transcript, page 5).  The veteran further 
testified that the tooth required replacement in order for 
him to remain in the band, and the tooth was replaced with a 
bridge to the next tooth, number 8.  (Transcript, page 5).  
The veteran stated he had a replacement bridge installed in 
the early 1990's.  (Transcript, pages 5-6).  The veteran did 
recall receiving the October 1955 letter from the VA.  
(Transcript, page 7).  The veteran indicated that he did not 
seek treatment at that time because his tooth was not 
bothering him.  (Transcript, pages 8, 13).  The veteran 
testified that he had talked with his private dentist and was 
going to get a statement from him on how his tooth could have 
been affected.  The veteran also testified that he was 
getting by with a partial but the roots were getting 
sensitive and some work would have to be done on them.  
(Transcript, page 11).  The veteran reported that his teeth 
started to worsen in 1987 at which point he had a bridge put 
in and it later snapped out.  (Transcript, page 12).  The 
veteran stated that if he had not lost tooth number 9 to 
dental trauma, he would still have prospects of playing the 
horn.  (Transcript, pages 12-13).  Finally, the veteran also 
testified that he had not been told by any dentist that a 
mistake had been made in regard to tooth number 9.  
(Transcript, page 16).

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  As to dental conditions, service connection will be 
granted for disease or injury of individual teeth and the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a) 
(1998).  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it is 
due to a combat wound or other service trauma.  38 C.F.R. 
§ 3.381(e).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (1998).  Dental conditions such as 
replaceable missing teeth are not considered disabling and 
may be service connected only for the purpose of entitlement 
to VA treatment.  38 C.F.R. § 4.149 (1998).  The veteran's 
service dental records reflect that tooth number 9 was 
extracted and replaced with a bridge during service.  Thus, 
the veteran's dental condition was service connected only for 
the purpose of entitlement to VA treatment.  

Generally, veterans are eligible for one-time correction of 
noncompensable service-connected dental conditions if 
application for treatment is filed within one year of 
discharge from service.  It is noteworthy that the veteran 
first applied for service connection for dental trauma in 
September 1955 and such was granted by the RO in an October 
1955 rating decision.  As previously noted, the veteran was 
informed by the RO that his request for service-connected 
dental treatment must be submitted within one year of his 
date of discharge or release from active duty.  At his 
hearing before a member of the Board, the veteran testified 
that he did not seek treatment at that time because his 
bridge was working out fine.  (Transcript, page 8).  Thus, 
the veteran did not request dental treatment within one year 
of his date of discharge or release from active service.

The veteran alleges that his dental trauma occurred during 
service when a dentist drilled through to the pulp of tooth 
number 9, causing it to have to be removed and replaced with 
a bridge.  It appears that the essential argument is that the 
treatment was negligently performed and the ensuing loss of 
tooth and bridge insertion was, accordingly, due to 
"trauma."  Unfortunately, the claim for service connection 
for dental trauma to tooth number 9 is supported solely by 
the contentions of the veteran.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his dental condition was caused by trauma 
during his active service is neither competent nor probative 
of the issue in question.  While the veteran is certainly 
competent to testify regarding the events that are alleged to 
have occurred during his active service, he is not competent 
to diagnose the etiology of his own dental condition.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).  Thus, in the absence of evidence 
by a dental specialist that the veteran's dental condition 
was caused by service trauma, or the equivalent thereof, the 
veteran's claim is not well grounded and must be denied.  

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.


ORDER

Service connection for dental trauma is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

